Citation Nr: 0912594	
Decision Date: 04/03/09    Archive Date: 04/10/09

DOCKET NO.  06-00 161A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

1.  Evaluation of right elbow olecranon bursitis, rated as 
noncompensably disabling prior to December 27, 2007.

2.  Evaluation of right elbow olecranon bursitis, rated as 10 
percent disabling from December 27, 2007.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from April 1997 to July 2001, 
and from August 2002 to May 2004.

This matter came before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Seattle, Washington.

The Veteran testified before the undersigned Veterans Law 
Judge via videoconferencing technology in April 2007.  A 
transcript of her hearing has been associated with the 
record.

The issue of a higher evaluation for right elbow olecranon 
bursitis was remanded for additional development in November 
2007.  


FINDING OF FACT

Right elbow olecranon bursitis is manifested by tenderness to 
palpation and flexion limited to 130 degrees.


CONCLUSIONS OF LAW

1.  For the period prior to December 27, 2007, the criteria 
for a 10 percent evaluation for right elbow olecranon 
bursitis have been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 
5019 (2008).

2.  The criteria for an evaluation in excess of 10 percent 
for right elbow olecranon bursitis have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.2, 4.7, 4.10, 
4.40, 4.45, 4.71a, Diagnostic Code 5019 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide, in 
accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should 
be provided to a claimant before the initial unfavorable RO 
decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The Board also notes that during the pendency of this appeal, 
on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) Veteran status; 2) existence of a 
disability; 3) a connection between the Veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.

Any error by VA in providing the notice required by 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and once an error is identified as to any of the 
four notice elements the burden shifts to VA to demonstrate 
that the error was not prejudicial to the appellant.  Sanders 
v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), petition for 
cert. filed (U.S. March 21, 2008) (No. 07-1209).

As held in Sanders, all notice errors are presumed 
prejudicial and require reversal unless VA can show that the 
error did not affect the essential fairness of the 
adjudication.  To do this, VA must show that the purpose of 
the notice was not frustrated, such as by demonstrating: (1) 
that any defect was cured by actual knowledge on the part of 
the claimant; (2) that a reasonable person could be expected 
to understand from the notice what was needed; or (3) that a 
benefit could not have been awarded as a matter of law.  
Additionally, consideration also should be given to "whether 
the post-adjudicatory notice and opportunity to develop the 
case that is provided during the extensive administrative 
appellate proceedings leading to the final Board decision and 
final Agency adjudication of the claim ... served to render 
any pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez- Flores v. Peake, 22 Vet. App. at 46.  
Although not specifically discussed by the court, some other 
possible circumstances that could demonstrate that VA error 
did not prejudice the claimant include where the claimant has 
stated that he or she has no further evidence to submit, or 
where the record reflects that VA has obtained all relevant 
evidence.

A letter dated in July 2004 asked the Veteran to submit or 
identify evidence supportive of her claim.  The evidence 
necessary to support a claim of entitlement to service 
connection was discussed.  The evidence of record was listed 
and the Veteran was told how VA would assist her in obtaining 
further relevant evidence.  

A December 2004 letter also asked the Veteran to submit or 
identify evidence supportive of her claim.  She was advised 
to complete authorizations if she wished VA to obtain 
records.  The evidence of record was listed and the Veteran 
was told of VA's efforts to obtain evidence.  

Letters dated in February 2005 and August 2006 discussed the 
status of the Veteran's claim.

A March 2006 letter advised the Veteran of the manner in 
which VA determines disability ratings and effective dates.

With respect to the timing of VCAA notice, the Board finds 
that any defect was harmless error.  Although the notices 
were provided to the Veteran both before and after the 
initial adjudication, the Veteran has not been prejudiced 
thereby.  The content of the notice provided to the Veteran 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The 
Veteran has been provided with every opportunity to submit 
evidence and argument in support of her claim and to respond 
to VA notices.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
Veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of her claim.  
Therefore, although the Veteran received inadequate 
preadjudicatory notice, and that error is presumed 
prejudicial, the record reflects that she was provided with a 
meaningful opportunity during the pendency of her appeal such 
that the preadjudicatory notice error did not affect the 
essential fairness of the adjudication now on appeal.

The Board notes that this is a case in which the Veteran is 
challenging the initial evaluations assigned following the 
grant of service connection.  In Dingess, the Court of 
Appeals for Veterans Claims held that in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service- 
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91.  Thus, 
because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.  

With respect to VA's duty to assist, the Board notes that 
identified treatment records have been obtained and 
associated with the record.  VA examinations have been 
conducted, and the Board finds that such examinations are 
adequate in that they were carried out by neutral, skilled 
providers who conducted an in-depth analysis of the Veteran's 
functional capacity.  Neither the Veteran nor her 
representative has identified any additional evidence or 
information which could be obtained to substantiate the 
claim.  The Board is also unaware of any such outstanding 
evidence or information.  Therefore, the Board is also 
satisfied that the RO has complied with the duty to assist 
requirements of the VCAA and the implementing regulations.

For the foregoing reasons, it is not prejudicial to the 
appellant for the Board to proceed to a final decision in 
this appeal.

Factual Background

A private treatment record dated in September 2004 notes the 
Veteran's complaint of occasional elbow pain causing some 
discomfort and some numbness and tingling.  The assessment 
was right elbow medial epicondylitis/golfer's elbow.

On VA examination in January 2005, there was no deformity, 
erythema, or swelling of the right elbow.  There was 
tenderness to palpation of the olecranon process.  Range of 
motion was zero to 145 degrees, with pronation and supination 
from zero to 90 degrees.  There was no change in range of 
motion or evidence of pain with repetitive  motion.  Muscle 
strength was 5/5 with resistance.  The assessment was 
olecranon bursitis.  The appellant complained of pain.

A September 2006 VA treatment record reflects the Veteran's 
report of right elbow discomfort with paresthesias going down 
the arm.  The provider noted that the symptoms stemmed from 
the older groove and were fairly benign, occurring three 
times per week and lasting for about one minute at a time.  
The assessment was mild ulnar nerve symptoms.

An additional VA examination was carried out in December 
2007.  The Veteran reported that she was right hand dominant.  
She noted that her right medial elbow ached with use.  She 
denied injury but noted the gradual onset of medial elbow 
pain that she could not attribute to any activity.  She 
indicated that two days per week she had a flare-up of 
numbness, tingling, and decreased strength in the right 
elbow.  She stated that it started in the olecranon of the 
ulna and moved into the palm of her hand.  She stated that 
she tried to avoid exacerbations of symptoms by refraining 
from setting her elbows on anything.  She noted that she had 
more flare-ups after typing at work.  She did not report 
stiffness, swelling, heat and redness, instability, giving 
way, locking, fatigability, or lack of endurance.  She denied 
pain or aggravation of pain with pronation or supination.  
She denied any episodes of dislocation or subluxation.  On 
physical examination the Veteran's right elbow appeared 
normal.  There was no evidence of fatigue, weakness, lack of 
endurance, or incoordination with repetitive use.  There was 
no evidence of painful motion, edema, effusion, instability, 
weakness, tenderness, redness, heat, abnormal movement, or 
guarding of movement.  Range of motion was from zero degrees 
of extension to 130 degrees of flexion.  The Veteran state 
that she had pain beyond 30 degrees.  Elbow flexor strength 
test was 5/5.  There were no complaints of pain with 
resistance to flexion and pronation, and no complaints of 
pain on palpation of the medial or lateral epicondyles.  The 
Veteran did complain of pain with palpation of the olecranon 
process.  There was no clinical or objective evidence of 
additional limitation  due to claimed flare-ups beyond the 
measured and reported ranges.  Neurologically, vibratory 
sensation was reported as equal bilaterally in the hands.  
Microfilament was sensed bilaterally.  Motor testing revealed 
no atrophy, with circumferential measurements being equal 
bilaterally.  Tone was good.  There was no atrophy of the 
forearm.  The examiner noted that there was no diagnosis, 
indicating that subjectively the Veteran complained of right 
medial elbow pain with numbness radiating in to the palm of 
her hand.  She noted that such was not consistent with normal 
forearm nerve pathways and that there were no abnormal 
neurological findings and no functional impairment or 
limitation of  motion.  

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2008).  The Board 
attempts to determine the extent to which the Veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2008).

The Board observes that in cases where the original rating 
assigned is appealed, consideration must be given to whether 
a higher rating is warranted at any point during the pendency 
of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  
The Board has considered whether staged ratings are 
warranted.  However, the disability has not significantly 
changed and a uniform evaluation is warranted.

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

The Veteran's right elbow disability is evaluated pursuant to 
the criteria of 38 C.F.R. § 4.71a, Diagnostic Code 5019 
(2008).  That code provides that bursitis should be rated on 
limitation of motion of the affected parts, as arthritis, 
degenerative.

The 10 percent evaluation contemplates the presence of 
periarticular pathology productive of painful motion.  It is 
also consistent with flexion of either the major or minor 
elbow limited to 100 degrees.  A 20 percent rating requires 
that flexion of the major or minor elbow be limited to 90 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5206.  A 10 
percent rating is assigned under Diagnostic Code 5207 when 
extension of the major or minor elbow is limited to 45 
degrees.  A 20 percent rating is assigned under this 
diagnostic code when extension of the major or minor elbow is 
limited to 75 degrees.  38 C.F.R. § 4.71a, Code 5207.

Upon careful review of the record, the Board has concluded 
that, for the period of this appeal, a uniform evaluation is 
warranted and that a 10 percent evaluation for right elbow 
olecranon bursitis is appropriate.  In this regard the Board 
notes that the medical evidence produced throughout the 
appeal period indicates the Veteran's complaints of pain on 
use.  In fact, it is clear that over the course of the 
Veteran's current appeal, symptomatology attributable to her 
service-connected right elbow disability has remained 
relatively stable, and that a uniform 10 percent evaluation 
is for application.  The fact that the 2007 examination was 
the first adequate examination does not establish that her 
prior complaints of pain were not justified.

The Board has also determined that an evaluation in excess of 
10 percent is not warranted.  The Board accepts that the 
Veteran has functional impairment, pain, and pain on motion.  
See DeLuca.  However, neither the lay nor medical evidence 
reflects the functional equivalent of the criteria required 
for a higher evaluation.  See Johnston v. Brown, 10 Vet. App. 
80 (1997).  Rather, the probative evidence, including lay 
evidence, establishes that the currently assigned 10 percent 
evaluation is appropriate.  The 10 percent evaluation 
contemplates flexion limited to 100 degrees.  In order to 
warrant a higher evaluation, there must be the functional 
equivalent of flexion limited to 90 degrees.  A separate 
evaluation may be assignable if there is a compensable degree 
of limitation of extension or supination/pronation.  Here, 
she has complained of pain, but she has not reported that her 
functional use is limited to 90 degrees of flexion or 45 
degrees of extension or that there is any significant 
limitation of supination/pronation.  The more probative 
evidence establishes that extension is to 0 degrees and that 
she retains functional flexion to 130 degrees, with pain 
beyond 130 degrees.  Such functional impairment is fully 
consistent with the 10 percent evaluation.  DeLuca.

The Board notes that the Veteran is competent to report that 
her disability is worse.  However, the more probative 
evidence consists of that prepared by neutral skilled 
professionals, and such evidence demonstrates that the 
current evaluation is appropriate.  

In reaching its decision, the Board has considered the 
complete history of the disability in question as well as the 
current clinical manifestation and the effect the disability 
may have on the earning capacity of the Veteran.  38 C. F. R. 
§§ 4.1, 4.2, 4.41 (2008).  The functional impairment that can 
be attributed to pain, weakness, limitation of motion, and 
excess fatigability has been taken into account.  DeLuca.
The Court has noted that section 4.40 recognizes functional 
loss or a limitation of motion and that functional loss 
caused by either factor should be compensated at the same 
rate.  Hence, under the regulations, the functional loss due 
to pain is to be rated at the same level as the functional 
loss where range of motion is impeded.  
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  In this 
case, the findings meet the criteria for a 10 percent 
evaluation for right elbow olecranon bursitis.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the Board finds that the record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1).  Rather, there has been 
no showing by the Veteran that her service-connected 
disability has resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization.  Under these circumstances, the Board finds 
that the Veteran has not demonstrated marked interference 
with employment so as to render impractical the application 
of the regular rating schedule standards.  In the absence of 
such factors, the Board finds that criteria for submission 
for assignment of an extraschedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet.App. 337 (1996); Shipwash v. Brown, 8 Vet.App. 218, 227 
(1995).




ORDER

For the period prior to December 27, 2007, an evaluation of 
10 percent for right elbow olecranon bursitis is granted, 
subject to the controlling regulations applicable to the 
payment of monetary benefits.

Entitlement to an evaluation in excess of 10 percent for 
right elbow olecranon bursitis is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


